      Case: 3:20-cv-00053-RAM-RM Document #: 6 Filed: 08/28/20 Page 1 of 5



                               DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. THOMAS AND ST. JOHN

FRANCIS B. SERIEUX,                              )
                                                 )
                          Plaintiff,             )
                                                 )
                          v.                     )     Case No. 3:20-cv-0053
                                                 )
Trevor Velinor,                                  )
                                                 )
                          Defendant.             )
                                                 )



                                             ORDER
        BEFORE THE COURT is the report and recommendation of the Magistrate Judge.
(ECF No. 3.) The Magistrate Judge recommends that the Court dismiss the complaint filed by
Francis B. Serieux against Commissioner Trevor Velinor of the Virgin Islands Police
Department, for failing to state his correct name. Also before the Court is Francis B. Serieux’s
motion requesting an extension of time to object to the report and recommendation. For the
reasons discussed below, the Court will deny the motion for an extension of time, adopt the
report and recommendation, and dismiss the complaint in this matter.
                     I.         FACTUAL AND PROCEDURAL HISTORY.
        On July 24, 2020, Francis B. Serieux (“Serieux”), proceeding pro se, filed a complaint
against Commissioner Trevor Velinor (“Velinor”) of the Virgin Islands Police Department
(“VIPD”). In his complaint, Serieux alleges that Velinor told Serieux that his name was
“Trevor Illinois.” See Complaint at 2, ECF No. 1. Serieux asserts that Velinior broke the law
when Velinor “lied” about his name. Id. Serieux seeks “Nine Hundred & Ninety Nine Squillion”
dollars. Id. at 3.
        On August 4, 2020, the Magistrate Judge entered a report and recommendation
recommending that the Court dismiss the complaint for failing to allege a basis for federal
jurisdiction. ECF No. 3. The next day, August 5, 2020, a copy of the report and
recommendation was sent to Serieux by certified mail. See Hard Copy Notice at 1, ECF No. 4.
      Case: 3:20-cv-00053-RAM-RM Document #: 6 Filed: 08/28/20 Page 2 of 5
Serieux v. Velinor et al.
Case Number 3:20-cv-0053
Order
Page 2 of 5

        On August 18, 2020, Serieux filed a motion “asking the court to write in cursive not
print.” See Motion at 1, August 18, 2020, ECF No. 5. In that motion, Serieux requests an
additional month to respond to the report and recommendation and “to correct [his]
lawsuits.” Id. Serieux asserts that an extension of time is warranted because he is waiting on
new copies of his complaint from the Clerk’s Office and fourteen days is not enough time to
correct 24 cases. 1 See id.
                                      II.     DISCUSSION
        Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”). When a party is
served by mail pursuant to Fed. R. Civ. P. 5(b)(2)(C) (“A paper is served under this rule by . .
. mailing it to the person’s last known address—in which event service is complete upon
mailing”), the 14-day time period within which a party may object to a magistrate judge’
report and recommendation is extended to 17 days. See Fed. R. Civ. P. 6(d) (“When a party
may or must act within a specified time after being served and service is made under Rule
5(b)(2)(C) (mail) . . . 3 days are added after the period would otherwise expire under Rule
6(a).”); see also Pearson v. Prison Health Serv., 519 F. App'x 79, 81 (3d Cir. 2013) (explaining
that when a party is served with a report and recommendation by mail, the period to file
objections is 17 days). The time within which a party may make objections may be extended
by the Court upon a timely motion for an extension of time demonstrating good cause for the
extension. See Fed. R. Civ. P. 6(b)(1) (“When an act may or must be done within a specified
time, the court may, for good cause, extend that time . . . if a request is made, before the
original time . . . expires.”).




1Serieux references Case Number 3:20-cv-0052 and “23 other cases” as the 24 cases which he must “correct.”
See Motion at 1, August 18, 2020, ECF No. 5. The Court is aware of a total of 18 complaints recently filed by
Serieux including every case number from Case Number 3:20-cv-0050 through Case Number 3:20-cv-0069
except for Case Numbers 3:20-cv-0058 and 3:20-cv-0068.
     Case: 3:20-cv-00053-RAM-RM Document #: 6 Filed: 08/28/20 Page 3 of 5
Serieux v. Velinor et al.
Case Number 3:20-cv-0053
Order
Page 3 of 5

       When a magistrate judge issues a report and recommendation, the Court is required
to review de novo only those portions of the report and recommendation to which a party
has objected. See Fed. R. Civ. P. 72(b)(3). When no objection to a magistrate’s report and
recommendation is made, or such an objection is untimely, the district court reviews the
report and recommendation for plain error. See Henderson v. Carlson, 812 F.2d 874, 878 (3d
Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the absence of objections,
the district court to review the magistrate’s report before accepting it, we believe that the
better practice is for the district judge to afford some level of review to dispositive legal
issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006)
aff'd, 276 Fed. App'x 125 (3d Cir. 2008)(explaining that, by failing to object to a portion of a
report and recommendation, the litigant “waived its right to have this Court conduct a de
novo review,” and that in those circumstances, “the scope of [the court’s] review is far more
limited and is conducted under the far more deferential standard of ‘plain error’ ”).
       Here, Serieux was served with a copy of the report and recommendation by mail on
August 5, 2020. See Hard Copy Notice at 1, ECF No. 4. As such, the deadline for Serieux to file
objections to the August 4, 2020 report and recommendation was August 24, 2020. Serieux
has not filed any objections. Nevertheless, on August 18, 2020, Serieux did timely request an
extension of time to make his objections.
       “To establish good cause, the party seeking the extension must establish that the
schedule could not be met despite the party's diligence.” Ashmore v. Sec'y, DOT, 503 F. App'x
683, 685 (11th Cir. 2013). “It is not enough for counsel to claim that s/he is too busy to meet
the deadline . . . [r]ather, unforeseen or uncontrollable events . . . lie at the heart of the ‘good
cause’ requirement for additional time.” Joseph v. Hess Oil V.I. Corp., 651 F.3d 348, 355 (3d
Cir. 2011) (interpreting good cause for an extension of time to appeal under 3d Cir. Local
Appellate Rule 112.4(a)); see also Bishop v. Corsentino, 371 F.3d 1203, 1207 (10th Cir. 2004)
(explaining that good cause for an extension of time to appeal under Fed. R. App. P. 4(a)(5)
“is usually occasioned by something that is not within the control of the movant”).
        Significantly, Serieux does not present any reasons to warrant an extension of time
     Case: 3:20-cv-00053-RAM-RM Document #: 6 Filed: 08/28/20 Page 4 of 5
Serieux v. Velinor et al.
Case Number 3:20-cv-0053
Order
Page 4 of 5

other than his assertions that he is waiting on new copies of his complaint from the Clerk’s
Office and that fourteen days is not enough time to correct his case. The Court finds that such
circumstances do not constitute good cause. As such, the Court will deny Serieux’s request
for an extension of time to object to the August 4, 2020 report and recommendation.
Accordingly, the Court will review the report and recommendation for plain error.
       To reject or modify a report and recommendation under plain error review, a district
court must find “an ‘error’ that is ‘plain’ and that ‘affects substantial rights.’” United States v.
Russell, 134 F.3d 171, 181 (3d Cir. 1998) (quoting United States v. Retos, 25 F.3d 1220, 1228
(3d Cir. 1994)). “A ‘plain’ error is one that is ‘clear’ or ‘obvious.’ ” Gov’t of Virgin Islands v.
Lewis, 620 F.3d 359, 364, 54 V.I. 882 (3d Cir. 2010) (quoting United States v. Turcks, 41 F.3d
893, 897 (3d Cir. 1994)).
       Reviewing the record in this case and the August 4, 2020, report and recommendation
for plain error, the Court finds no error, let alone plain error. Significantly, “[j]urisdiction in
the federal courts is limited . . . and exists in only two circumstances: when a complaint
asserts a cause of action under some provision of federal law . . . or when the parties are of
diverse citizenship and the amount in controversy exceeds the jurisdictional minimum of
$75,000.00, exclusive of costs and interest . . ..” Abulkhair v. Liberty Mut. Ins. Co., 441 F. App'x
927, 930 (3d Cir. 2011) (citations omitted). Moreover, “[t]he basis for federal court
jurisdiction must be apparent from the face of the plaintiff's properly pleaded complaint.” Id.
This Court is unable to identify any cognizable claim under federal law from the face of
Serieux’s complaint. Nor is diverse citizenship apparent. As such, the Court will adopt the
August 4, 2020 report and recommendation.
       The premises considered, it is hereby
       ORDERED that Francis Serieux’s motion, ECF No. 5, for an extension of time to file
objections to the August 4, 2020 Report and Recommendation of the Magistrate Judge is
DENIED; it is further
       ORDERED that the August 4, 2020 Report and Recommendation, ECF No. 3, is
ADOPTED; it is further
     Case: 3:20-cv-00053-RAM-RM Document #: 6 Filed: 08/28/20 Page 5 of 5
Serieux v. Velinor et al.
Case Number 3:20-cv-0053
Order
Page 5 of 5

       ORDERED that Francis Serieux’s complaint, ECF No. 1, is DISMISSED; and it is
further
       ORDERED that the Clerk of Court shall CLOSE this case.




Dated: August 28, 2020                                /s/ Robert A. Molloy
                                                      ROBERT A. MOLLOY
                                                      District Judge
